Wade, C. J.
1. Under the particular facts of this ease, and under the ruling of this court in Innes v. State, 19 Ga. App. 271 (91 S. E. 339), there is no substantial merit in the first six grounds of the amendment to the motion for a new trial, which complain of the admission of testimony.
2. There is no merit in the 7th and 8th grounds of the amendment to the . motion for a new trial, as the venue was sufficiently shown.
3. In the absence of a timely request in writing for more specific instructions as to the presumption of innocence in favor of the defendant, the charge as given (more especially when considered in connection with the charge as a whole) was a sufficient compliance with the well-established rule requiring instruction as to the presumption of innocence to be given in every criminal trial; and there is no merit in the 9th ground of the motion for a new trial.
4. The remaining special grounds of the motion for a new trial need not be dealt with, as they are without such substantial merit as to require a reversal of the judgment in this case. The evidence was sufficient to authorize the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


George and Luhe, JJ., concur.